NOTICE                  2022 IL App (4th) 210709-U                    FILED
 This Order was filed under                                                       April 12, 2022
 Supreme Court Rule 23 and is              NO. 4-21-0709                          Carla Bender
 not precedent except in the                                                  4th District Appellate
 limited circumstances allowed                                                      Court, IL
 under Rule 23(e)(1).              IN THE APPELLATE COURT

                                            OF ILLINOIS

                                        FOURTH DISTRICT

In re H.D., a Minor                                           )       Appeal from the
                                                              )       Circuit Court of
(The People of the State of Illinois,                         )       Macon County
              Petitioner-Appellee,                            )       No. 18JA268
              v.                                              )
Herbert D.,                                                   )       Honorable
              Respondent-Appellant).                          )       Thomas E. Little,
                                                              )       Judge Presiding.


                  PRESIDING JUSTICE KNECHT delivered the judgment of the court.
                  Justices Harris and Steigmann concurred in the judgment.

                                               ORDER

¶1      Held: The appellate court affirmed, concluding the trial court’s findings respondent was
              an unfit parent and it was in the minor’s best interest to terminate respondent’s
              parental rights were not against the manifest weight of the evidence.

¶2                Respondent father, Herbert D., appeals from the trial court’s judgment terminating

his parental rights to his son, H.D. (born May 25, 2016). On appeal, respondent argues the trial

court’s findings he was an unfit parent and it was in the minor’s best interest to terminate his

parental rights are against the manifest weight of the evidence. We affirm.

¶3                                       I. BACKGROUND

¶4                Respondent and Africa B. are the minor’s biological parents. Africa B.’s parental

rights to the minor were also terminated during the proceedings below. She is not, however, a party

to this appeal.

¶5                      A. Supplemental Motion to Terminate Parental Rights
¶6             In August 2021, the State filed a supplemental motion to terminate respondent’s

parental rights. In its motion, the State alleged respondent was an unfit parent in that he

(1) abandoned the minor (750 ILCS 50/1(D)(a) (West 2020)), (2) failed to maintain a reasonable

degree of interest, concern, or responsibility as to the minor’s welfare (750 ILCS 50/1(D)(b) (West

2020)), and (3) deserted the minor “for more than three months prior to the unfitness proceeding”

(750 ILCS 50/1(D)(c) (West 2020)). The State further alleged it was in the minor’s best interest to

terminate respondent’s parental rights and appoint the Department of Children and Family

Services (DCFS) as guardian with the power to consent to adoption.

¶7                                      B. Fitness Hearing

¶8             In September 2021, the trial court held a fitness hearing. Respondent did not appear

but was represented by counsel. The State presented testimony from a DCFS investigator who was

involved with taking the minor into protective custody and a DCFS caseworker who was assigned

to the minor’s case. Respondent did not present any evidence. The following is gleaned from the

evidence presented.

¶9             In November 2018, the minor was removed from the care of his mother and placed

in protective custody. Thereafter, the DCFS investigator spoke with respondent by telephone about

the minor’s case. During the call, the investigator advised respondent, who lived in Chicago, of a

shelter care hearing occurring the same day in Decatur. Respondent informed the investigator that

he would not be able to attend the shelter care hearing. The investigator requested respondent’s

mailing address, which respondent provided. The investigator later provided the DCFS caseworker

assigned to the minor’s case with respondent’s mailing address. The minor’s caseworker then

attempted to contact respondent by mail.

¶ 10           Respondent first reached out to the minor’s DCFS caseworker on April 16, 2019.




                                               -2-
On that date, respondent called the caseworker by telephone and indicated he had been in contact

with the minor’s mother “but she was not clear with him what was going on.” The caseworker

informed respondent that the minor was in foster care in Decatur and the permanency goal was for

the minor to return home. Respondent asked the caseworker about visits, to which the caseworker

explained she could “set up once a week visitation, supervised, but they will have to be here in

Decatur.” The caseworker advised respondent the next court date was on April 18, 2019, and it

would be “essential for him to be present at court.” Respondent indicated he was uncertain if he

would be able to attend court but, even if he could not attend, he would call the caseworker the

day after to learn about the proceeding. Respondent did not attend the court proceeding, nor did

he reach out to the caseworker about it.

¶ 11           The DCFS caseworker mailed respondent letters in October 2019, May 2020, and

November 2020. Respondent did not reach out to the caseworker until December 2020. During the

conversation in December 2020, respondent informed the caseworker he had received the

November 2020 letter, he had difficulty traveling due to a disability, and he “wanted his son placed

with him.” The caseworker testified respondent had difficulty understanding that she “couldn’t

just give his son to him because he made contact with [DCFS] and that it was a process.”

¶ 12           Respondent never completed an integrated assessment for the minor’s case, which

precluded DCFS from determining whether respondent needed to complete services. Responded

never followed through with his inquiry about visitation with the minor. The DCFS caseworker

believed the minor could not be safely placed in respondent’s care.

¶ 13           Based on this information, the trial court found respondent was an unfit parent for

all the reasons alleged in the State’s supplemental motion to terminate parental rights.

¶ 20                                 C. Best-Interest Hearing




                                               -3-
¶ 21           In November 2021, the trial court held a best-interest hearing. Respondent did not

appear but was represented by counsel. The court received for its consideration a best-interest

report. Respondent did not present any evidence. The following is gleaned from the best-interest

report.

¶ 22           The minor, who was five years old at the time, had been placed with his foster

parents since November 2018. The minor was “doing exceedingly well.” His emotional, physical,

and medical needs were being met. He was bonded to his foster parents and showed them affection.

He was integrated into his foster home and was considered part of his foster family. The minor

was developmentally on target and up to date on his immunizations and well-child exams. His

foster parents recently signed him up for counseling to help him with processing his emotions. The

minor’s foster parents had expressed a desire to adopt the minor as well as one of the minor’s

siblings who also resided with them. The minor had not had visitations with respondent, and

respondent had not demonstrated an ability to meet minimal parenting standards. The author of

the best-interest report believed it would be in the minor’s best interest to terminate respondent’s

parental rights.

¶ 23           Based on this information, the trial court found it would be in the minor’s best

interest to terminate respondent’s parental rights. The court entered a written order terminating

respondent’s parental rights.

¶ 24           This appeal followed.

¶ 25                                      II. ANALYSIS

¶ 26           On appeal, respondent argues the trial court’s findings he was an unfit parent and

it was in the minor’s best interest to terminate his parental rights are against the manifest weight

of the evidence. The State disagrees.




                                               -4-
¶ 27                                    A. Unfitness Finding

¶ 28           Respondent asserts the trial court’s finding he was an unfit parent is against the

manifest weight of the evidence.

¶ 29           In a proceeding to terminate parental rights, the State must prove parental unfitness

by clear and convincing evidence. In re N.G., 2018 IL 121939, ¶ 28, 115 N.E.3d 102. A trial

court’s finding of parental unfitness will not be disturbed on appeal unless it is against the manifest

weight of the evidence. Id. ¶ 29. A finding is against the manifest weight of the evidence “only

where the opposite conclusion is clearly apparent.” Id.

¶ 30           The trial court found respondent was an unfit parent as defined in section 1(D)(b)

of the Adoption Act (750 ILCS 50/1(D)(b) (West 2020)). Section 1(D)(b) states a parent will be

considered an “unfit person” if he or she fails “to maintain a reasonable degree of interest, concern

or responsibility as to the child’s welfare.” In determining whether a parent showed a reasonable

degree of interest, concern, or responsibility as to a child’s welfare, the court must examine “the

parent’s conduct concerning the child in the context of the circumstances in which that conduct

occurred.” In re Adoption of Syck, 138 Ill. 2d 255, 278, 562 N.E.2d 174, 185 (1990).

¶ 31           The evidence at the fitness hearing demonstrated respondent was aware that the

minor had been taken into protective custody and then failed to maintain contact with the minor’s

caseworker, the individual assigned to monitor the minor’s welfare, and take any actions in relation

to the minor’s welfare. Respondent, on appeal, points to his statement in December 2020 that he

wanted the minor placed with him. That single statement, however, does not show a reasonable

degree of interest as to the minor’s welfare. Respondent also, on appeal, points to the difficulty he

had with traveling due to his disability. Any difficulty he had with traveling, however, does not

explain respondent’s failure to maintain contact with the minor’s caseworker. Given the evidence




                                                -5-
presented, we find the trial court’s unfitness finding based on respondent’s failure to maintain a

reasonable degree of interest, concern, or responsibility as to the minor’s welfare is not against the

manifest weight of the evidence.

¶ 32           As only one ground for a finding of unfitness is necessary to uphold the trial court’s

judgment, we need not review the other grounds for the court’s unfitness finding. In re Z.M., 2019

IL App (3d) 180424, ¶ 70, 131 N.E.3d 1122.

¶ 33                                  B. Best-Interest Finding

¶ 34           Respondent asserts the trial court’s finding it was in the minor’s best interest to

terminate his parental rights is against the manifest weight of the evidence.

¶ 35           In a proceeding to terminate parental rights, the State must prove termination is in

the child’s best interests by a preponderance of the evidence. In re D.T., 212 Ill. 2d 347, 367, 818

N.E.2d 1214, 1228 (2004); see also 705 ILCS 405/1-3(4.05) (West 2018) (setting forth several

factors a trial court must consider when determining whether termination of parental rights would

be in a child’s best interest). A trial court’s best-interest finding will not be disturbed on appeal

unless it is against the manifest weight of the evidence. In re J.B., 2019 IL App (4th) 190537, ¶ 33,

147 N.E.3d 953. Again, a finding is against the manifest weight of the evidence only where the

opposite conclusion is clearly apparent. Id.

¶ 36           The evidence at the best-interest hearing demonstrated the minor was bonded to his

foster parents, whom he had resided with for most of his life. The foster parents provided the minor

with a safe and loving home and made sure he was given proper care. The foster parents were also

willing to provide the minor with permanency through adoption. Conversely, the minor had not

visited with respondent in at least three years, and respondent had not demonstrated an ability to

meet minimal parenting standards. Given the evidence presented, we find the trial court’s finding




                                                -6-
it was in the minor’s best interest to terminate respondent’s parental rights is not against the

manifest weight of the evidence.

¶ 37                                  III. CONCLUSION

¶ 38          We affirm the trial court’s judgment.

¶ 39          Affirmed.




                                             -7-